uniform issue list apr se-t' ep’ raat legend taxpayer a ira x date month custodian j custodian m state o amount a amount b dear distribution for the calendar_year will not be considered a modification of a series of substantially equal period payments and will not be subject_to the percent additional tax imposed on premature distributions under code sec_72 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested g page taxpayer a under age y2 owns ira x in taxpayer a established an arrangement with custodian j the custodian holding ira x under which taxpayer a would receive annual ira x distributions in the form of substantially_equal_periodic_payments under the fixed amortization_method using an interest rate that was not more than percent of an applicable federal_mid-term_rate for month and using the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the income_tax regulations under taxpayer a’s arrangement with custodian j the custodian would withhold an appropriate amount to pay state o and federal taxes due on the gross distribution from ira x based on these factors taxpayer a's annual distribution from his ira x beginning in was amount a from which federal and state taxes would be withheld this arrangement was continued for years in custodian m a successor custodian of ira x continued taxpayer a's arrangement and continued to pay all federal and state taxes due on the annual and taxpayer a was unaware that amount b had not been distributed for year until he received his 1099-r from custodian m in taxpayer a contacted custodian m about the distribution error and as a result custodian m issued a letter dated date the date letter states that custodian m due to its administrative error did not pay the state o taxes due on the annual ira x distributions from his own non-ira x state o taxes pending guidance taxpayer a chose to pay the state o taxes due for funds instead of allowing ira x to pay the from the internal_revenue_service based on the foregoing taxpayer a requests a ruling that the failure to distribute the entire required_distribution amount for the calendar_year proposed makeup distribution for the calendar_year will not be considered a modification of a series of substantially equal period payments under code sec_72 and will not result in the imposition of the percent additional tax under sec_72 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distrbutee as the case may be in the manner provided under sec_72 anda code sec_72 provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed page code sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income code sec_72 provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary code sec_72 imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the employee's attainment of age then the taxpayers tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 t a iv exception plus interest for the deferral_period sec_1_401_a_9_-9 of the regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in absence of regulations on code sec_72 this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a- of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account page balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year taxpayer a represents that custodian m failed to make the scheduled payment of the state o taxes due on the annual distributions and caused him to receive a distribution from ira x for distribution year that was less than the amount determined under the method he chose to commence receiving payments from ira x taxpayer a further represents that the error was not detected until he received his 1099-r from custodian m in taxpayer a proposes to receive a makeup distribution in of amount b that would satisfy his annual payment distribution requirement for as determined under the fixed amortization_method when this amount is added to the amount calculated for that will be more than the annual payment determined under the fixed amortization_method other than this make-up distribution which will be made in continue to use the fixed amortization_method for calculating the annual payments from his iras taxpayer a will receive an amount for calendar_year taxpayer a will based on the foregoing we conclude that the failure to distribute the entire required_annual_payment from ira x for the subsequent make-up distribution for the year that will be made in calendar_year periodic_payments under code sec_72 and therefore will not be subject_to the percent additional tax under on premature distributions under sec_72 will not be considered a modification of a series of substantially equal calendar_year and the this ruling assumes that ira x is an ira within the meaning of code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact page sincerely yours soa - frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
